IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,815-02


                     EX PARTE CORDERRAL JOHN SMITH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR28321-B IN THE 253RD DISTRICT COURT
                            FROM LIBERTY COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment without the

possibility of parole. The Court of Appeals affirmed his conviction. Smith v. State, No. 13-10-

00552-CR (Tex. App.—Corpus Christi–Edinburg Apr. 12, 2012) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because he failed

to conduct a meaningful investigation, pursue any defenses, advise Applicant prior to trial, prepare

Applicant to take the stand, introduce material impeachment evidence, and call certain defense

witnesses to testify at trial. Applicant has alleged facts that, if true, might entitle him to relief.
                                                                                                       2

Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The

trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

The trial court shall order trial counsel to respond to Applicant’s claim. In developing the record,

the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 12, 2021
Do not publish